82195: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26618: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82195


Short Caption:PRECIADO-MADRIGAL VS. SLADOFFCourt:Supreme Court


Related Case(s):82716


Lower Court Case(s):Clark Co. - Eighth Judicial District - A776383Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:12/29/2020 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantLarry Lee GrigsbyTracee L. Duthie
							(Former)
						
							(Van Law Firm)
						David M. Moore
							(Former)
						
							(Van Law Firm)
						Joseph M. Ortuno
							(Former)
						
							(Van Law Firm)
						Sandy Van
							(Van Law Firm)
						


AppellantRoberto Preciado-MadrigalTracee L. Duthie
							(Former)
						
							(Van Law Firm)
						David M. Moore
							(Former)
						
							(Van Law Firm)
						Joseph M. Ortuno
							(Former)
						
							(Van Law Firm)
						Sandy Van
							(Van Law Firm)
						


RespondentDavid SladoffJames M. Barrington
							(Hall Jaffe & Clayton, LLP)
						Riley A Clayton
							(Hall Jaffe & Clayton, LLP)
						





Docket Entries


DateTypeDescriptionPending?Document


12/10/2020Filing FeeFiling Fee due for Appeal. (SC)


12/10/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-44886




12/10/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)20-44889




12/10/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-44891




12/28/2020Filing FeeE-Payment $250.00 from Tracee L. Duthie. (SC)


12/28/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)20-46592




12/29/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC)20-46816




12/30/2020Order/ProceduralFiled Order Directing Appellants to File Case Appeal Statement. Appellants' case appeal statement due: 7 days. (SC)20-46961




01/15/2021Order/ProceduralFiled Order Conditionally Imposing Sanctions and Directing Counsel to File Case Appeal Statement. Conditional sanction of $250 or Case Appeal Statement due: 14 days.  (SC)21-01382




01/15/2021Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)21-01465




01/19/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-01581




01/22/2021Settlement Program ReportFiled ECAR/Other. The premediation conference is continued to February 5, 2021 at 11:30 AM to afford the District Court time to issue a decision on Motion for Fees. (SC)21-02042




03/01/2021Notice/IncomingFiled Notice of Association of Counsel (David M. Moore of the Van Law Firm hereby associates himself as counsel of record for Plaintiffs, Roberto Preciado-Madrgal and Larry Lee Grigsby, in this matter). (SC)21-05970




03/04/2021Notice/IncomingFiled Notice of Disassociation of Counsel and Request for Removal of From Electronic Service (Tracee Duthie is no longer associated with the Van Law Firm). (SC)21-06357




03/09/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for April 12, 2021 at 9:00 AM. (SC)21-06831




05/26/2021Settlement Program ReportFiled Amended ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. Case Nos. 82195/82716. (SC)21-15062




06/18/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-17611




06/25/2021Notice/IncomingFiled Notice of Association of Counsel (Joseph M. Ortuno of the Van Law Firm as counsel for Appellants). (SC)21-18430




06/25/2021Notice/IncomingFiled Notice of Disassociation of Counsel and Request for Removal from Electronic Service (David Moore is no longer associated with the Van Law Firm). (SC)21-18431




07/02/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 02/13/20, 03/12/20, 09/01/20 and 01/14/21. To Court Reporter: Stacey Ray (REJECTED PER NOTICE ISSUED 07/02/21). (SC)


07/02/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-19074




07/08/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 02/13/20, 03/12/20, 09/01/20 and 01/14/21. To Court Reporter: Stacey Ray. (REJECTED PER NOTICE FILED ON 7/9/21)(SC)


07/09/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-19737




08/26/2021Notice/IncomingFiled Notice of Association of Counsel (Sandy Van of the Van Law Firm hereby associates herself as counsel of record for Appellants). (SC)21-24868




08/26/2021Notice/IncomingFiled Appellants' Notice of Disassociation of Counsel and Request for Removal from Electronic Service (Joseph Ortuno). (SC)21-24871




09/10/2021Notice/IncomingFiled Appellants' Notice of Withdrawal of Appeals. Case Nos. 82195 and 82716. (SC)21-26243




09/14/2021Order/DispositionalFiled Order Dismissing Appeal. Cause appearing, appellants' motion for a voluntary dismissal of this appeal is granted. "This appeal is dismissed." Case Closed/No Remittitur Issued. (SC)21-26618





Combined Case View